Citation Nr: 1040358	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for psychiatric disability, 
to include PTSD.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for right lower extremity 
radiculopathy, claimed as a manifestation of low back disability.  

6.  Entitlement to service connection for left lower extremity 
radiculopathy, claimed as a manifestation of low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967 and from February 1980 to August 1980.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The claim for service connection for PTSD has been 
recharacterized by the Board as indicated on the title page of 
this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran's service treatment records from his period of 
service from December 1965 to December 1967 have been lost or 
destroyed.  VA has therefore has a heightened duty to assist the 
Veteran in development of his claim.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  Further, the United States Court of 
Appeals for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, VA has a 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the VA's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  Russo v. Brown, 9 
Vet. App. 46, 51 (1996).

The regulations pertaining to entitlement to service connection 
for PTSD have recently been revised.  See 75 Fed. Reg. 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  The 
record contains diagnoses recorded during VA treatment of PTSD 
related to military service in Vietnam, although the nature of 
the claimed stressors is not clear from the treatment records.  
To facilitate efficient and effective development under the newly 
revised regulations, the Veteran should be scheduled for a VA 
examination at which the examiner will be requested to determine 
whether he has PTSD or other psychiatric disability that began 
during active service, or is related to any incident of service.  
If PTSD is diagnosed, the examiner must specify the stressors 
upon which the diagnosis is premised, whether these stressor 
incidents involved the Veteran's "fear of hostile military or 
terrorist activity," and whether the Veteran's PTSD symptoms are 
related to the claimed stressors.  The RO should then make a 
determination, as necessary, as to whether any such stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  

Further, the examiner should review the service personnel records 
from his first period of service, his records of psychiatric 
treatment during his second period of service, and his post-
service records of treatment, to determine if he has PTSD or 
other psychiatric disability that began during service, was 
aggravated during service, or is related to any incident of 
service.  See 38 U.S.C.A. § 5103A(d).

Additionally, the Veteran claims to have experienced an injury 
during his first period of active service on-board ship in which 
a sheet of half-inch deck fell across the small of his back, 
resulting in injury to his knees and low back, ultimately 
resulting in current low back disability, radiculopathy, and 
bilateral knee disability.  As noted above, the service treatment 
records from his first period of service have been lost or 
destroyed, giving rise to an enhanced duty to assist in the 
development of his claim.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  As such, the Veteran should be afforded a VA 
examination and opinion as to whether his current disability of 
the knees and low back began during active service or within one 
year of discharge from a period of active service, or was caused 
or aggravated by any incident of active service.  See 38 U.S.C.A. 
§ 5103A(d).

All relevant records of medical treatment from service forward 
must be sought.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. 
3.159(c)(1)-(3).  The Board further finds that another attempt to 
find the service treatment records from the Veteran's first 
period of service and records of past VA treatment that the 
Veteran has been unable to obtain on his own is warranted, and 
that if such records are not obtained that the RO make a formal 
determination that these records do not exist or that further 
attempts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for psychiatric disability, back 
disability or associated radiculopathy, and 
bilateral knee disability since service.  

After obtaining any appropriate authorizations 
for release of medical information, the RO 
should obtain records from each health care 
provider the Veteran identifies.  The Veteran 
should also be advised that with respect to 
private medical evidence he may alternatively 
obtain the records on his own and submit them 
to the RO.

The records sought must include the following:
  
(a) Contacting all necessary sources to 
obtain the service treatment records from 
the Veteran's period of service from 
December 1965 to December 1967.

(b) Records of treatment at the VA 
Medical Center in Manchester, New 
Hampshire, for PTSD and knee disability 
from 1981 to 1983.  (See July 2007 
authorization and consent to release 
medical information.)

(c) Records of treatment at Memorial 
Veterans Hospital in Bedford, 
Massachusetts, during the 1980s.  (See 
Veteran's personal request to facility 
for treatment records dated in June 
2010.) 

(d) Records of treatment at the VA 
Medical Centers in Togus, Maine, 
Manchester, New Hampshire, West Roxbury 
and Jamaica Plains from late 1967 to 
1974.  (See July 2010 Board hearing 
transcript, pages 4-5.)

(e) Treatment for knee disability from 
1983 to 1985, including knee surgery in 
1984, at the Jamaica Plains VA facility.  
(See authorization and consent to release 
medical information received in November 
2007.)

(f) Records of treatment for PTSD at the 
Lowell, Massachusetts, VA medical 
facility in 1999.  (See authorization and 
consent to release medical information 
received in November 2007.)

Records of a Federal department or agency must 
be sought until it is reasonably certain that 
such records do not exist or that further 
efforts to obtain these records would be 
futile-a memorandum detailing that the 
records do not exist or that further efforts 
to obtain them would be futile should be 
prepared for any sought VA or service 
department records that the RO is unable to 
obtain and associate with the claims file.  38 
U.S.C.A. § 5103A(b)(3).

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded a VA examination with an 
appropriate clinician for the purpose of 
determining whether it is at least as likely as 
not that the Veteran has current psychiatric 
disability that began during a period of active 
service, was aggravated during a period of 
active service, or is related to some incident 
of service.  

(a) The RO must send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed, 
to include the service personnel records from 
the first period of service, which include 
recordation of disciplinary problems; and the 
records of treatment from the second period 
of service, which include indications of 
mental health problems.

(b) The examiner must provide a diagnosis for 
each psychiatric disorder found, and the 
medical probability that the disorder existed 
prior to a period of active service, was 
present during a period of active service, 
became worse during a period of active 
service, or is related to any incident of a 
period of active service.

(c) If service-related PTSD is diagnosed, the 
examiner must specify the stressors upon 
which the diagnosis is premised, whether 
these stressor incidents involved the 
Veteran's "fear of hostile military or 
terrorist activity," and whether the 
Veteran's PTSD symptoms are related to the 
claimed stressors.

(d) The examiner must discuss the Veteran's 
lay report regarding the onset of his 
symptoms.  The examiner is requested to 
provide a complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

3.  Once all available evidence is received, 
make arrangements with the appropriate VA 
medical facility for the Veteran to be afforded 
a VA examination for the purpose of determining 
whether it is at least as likely as not that 
the Veteran has current low back disability, 
associated radiculopathy, or left or right knee 
disability that began during a period of active 
service or within one year of discharge from a 
period of service, or is related to any 
incident of service.

(a) The records reviewed must include the 
service treatment records (currently only the 
records from the Veteran's second period of 
active service have been found) and the 
relevant post-service records of treatment. 

(b) The examiner must carefully record the 
history of the Veteran's injury during his 
first period of service as related by the 
Veteran.

(c) If there is a clinical basis to 
corroborate or call into question the 
credibility or reliability of the history as 
provided by the Veteran, the examiner must 
so state, but the examiner must provide a 
complete rationale for any such finding.

(d) The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  

Then, subject to current appellate procedure, the case should be 
returned to the Board for further consideration, if otherwise in 
order.  No action is required of the Veteran until he is 
otherwise notified by VA.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

